DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/14/2021 have been received and entered. Claims 1-3, 5-6, 8, 10-13, 15, 19-24, 26 and 28 have been amended. Claim 29 has been added. Claims 1-29 are pending in the application.
Applicants’ remark has been considered but they are not persuasive to 35 U.S.C. 112, 35 U.S.C. 101 and Double patenting rejections. Regarding to 35 U.S.C 112, applicants argued that "This rejection appears to be based on the claim not reciting additional limitations that…However,… “Breath of a claim is not to be equated with indefiniteness, In re Miller, 441 F.2d 689 (CCCP 1971)…, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph” MPEP 2173.04. As such, it is not necessary to enumerate every feature that an Examiner alleges should be present. Applicant respectfully submits that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined which the current claims are (MPEP 2173.02)”, applicants further argued that “wherein the swarm of self-organized data collector members organize to enhance data collection based on at least one of capabilities and conditions of the data collector members of the swarm, and wherein the plurality of data collectors is coupled to a plurality of input channels for acquiring collected data from sensors relating to the industrial heating process” is not indefinite”. Examiner disagree because this is not a broad claims as applicant alleged, but they are unclear and not defined for the subject matter of the industrial heating process for this present application.  Applicant referred back to the specification with a detail technical operation is not solving the problem according to the patent rule that although the claims are read in light of the specification, 
Regarding to 35 U.S.C. 101, The present claimed invention are not provide a concrete tangible result, the term “analyze the received collected data using a trained neural network to monitor a plurality of conditions relating to the chemical or pharmaceutical production process” is not a concrete tangible result forward to a real world to recognize on what is the result occur in the system since a trained neural network is only a tool to be used, but there is no technical performance operation on 
 Regarding to Double Patenting rejection, there is no terminal disclaimer filed by the applicant. Therefore, the double patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is not a broad claim, but they are unclear and not defined. The feature of the claimed invention must directed to the present application of the claimed invention on where fault condition being determined and how a fault condition being defined to recognize the fault in the system. The claimed invention is unclear and vague. Applicant referred back to the specification with a detail technical operation. However, the applicant is remind that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). 

 	Dependent claims 2-12, 14-22 and 24-29 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The present claimed invention as recited in claims 1, 13 and 23 are not provide a concrete tangible result, the term “analyze the received collected data using a trained neural network to monitor a plurality of conditions relating to the chemical or pharmaceutical production process” in claim 1, and “analyze the received collected data using a trained neural network to monitor a plurality of conditions relating to the chemical or pharmaceutical production process, wherein the trained neural network is at least one of a probabilistic neural network, a time delay neural network, or a convolutional neural network” in claims 13 and 23 are not a concrete tangible result forward to a real world to recognize on what is the result occur in the system since a trained neural network is only a tool to be used, but there is no technical performance operation on how the trained neural network analyze the collected data to recognize to determine how a plurality of conditions of fault occurred. Without these clarification in significantly more in performance operation, the claimed invention is inoperative and not useful to provide a concrete tangible for a practical application. According to the patent rule, although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)).
 	Applicant is reminded that a novel or nonobviousness way of analyzing data would not normally render patent-eligible to a claim. This is so because a finding of novelty or nonobviousness does not 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


	
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/226563 in view of US 20180284735 for relating chemical or pharmaceutical production process (pars 0791 and 0868-0870). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely difference sets of the claims between the present application and the co-pending application in view of US 20180284735 are not seen to involve an inventive step. A CHEMICAL OR PHARMACEUTICAL PRODUCTION PROCESS IN THE PRESENT APPLICATION IS COMMONLY KNOWN IN ORDINARY SKILL AND CUSTOMARY MEANING IN THE ART AS DISCUSSED BY Cella et al (US 20180284735) to modify the co-pending application to include the chemical or pharmaceutical production process to describe the claimed invention in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
4/14/2021 have been fully considered but they are not persuasive. Please see sections 2-4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Cella et al (US 20190137985) discloses methods and systems of diagnosing machine components using neural networks and having bandwidth allocation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865